Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 15/771317
    
        
            
                                
            
        
    

Parent Data15771317, filed 04/27/2018 is a national stage entry of PCT/EP2016/075953, International Filing Date: 10/27/2016claims foreign priority to 1518979.8, filed 10/27/2015




DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
 

Non-Final Office Action after RCE 

Status of claims
Amendments filed on 11/24/2021 are entered.
Claims 42, 43, 45-47, 52-57 and 68-76 are rejected.
Claims 44, 48-51 and 58-67 and 77-80 were withdrawn from consideration as non-elected invention.
No claim is allowed. 



Specification
Specification filed on 04/26/2018 (25 pages).
Specification filed on 08/19/2018 (33 pages). 
Applicants submission dated 08/09/2018 (1 page shows attachments of clean copy and marked copy was submitted.  However, marked and clean copy were not found.  Amendments to specification.   

A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because amendments in specification was filed.  The substitute specification filed on 08/09/2018 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because a marked-up copy of the substitute specification has not been supplied (in addition to the clean copy). Applicant is requested to clearly show in the marked copy where (Specific lines and pages) of the amendments in specification.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.  









DECLARATION OF LOURDES IBANEZ UNDER 37 CEFR § 1.132

Declarations filed by Dr. Lourdes Ibanez, MD, Ph.D. dated  09/21/2021 and 11/24/2021 is acknowledged. Dr. Ibanez arguments were fully considered and were found persuasive therefore; previous rejection was withdrawn.  Examiner thanks Dr. Ibanez for explaining his invention. Congratulations for being honored as a Laureate of  the US Endocrine Society in 2022.   

The declaration explains the invention the unexpectedly increased adiponectin expression  was obtained from the claimed therapy with the claimed three components (“SpiPioMet’”). Namely, the data presented in this Declaration provides evidence to support unexpected adiponectin expression levels for the claimed therapy with three compounds (“SpiPioMet”) over the simple alternative from a group of
equivalent options (“FluPioMet’) and the two components described in de Zegher
(“FluMet”). It is my opinion that this increase in the adiponectin expression associated
with the SpiPioMet combination cannot be predicted based on the teachings in the
references cited by the Examiner.  The rejection was withdrawn so specific arguments related to previous rejection do not apply on new office action.  

Table 1 and presented in Table 2 were considered. .  Table 1: Comparison results in studies obtained with FluMet, FluPioMet, and SpiPioMet following 12 months administration expressed as change from baseline.  The rejection over Hathaway, de Zegher, and Toulis references was withdrawn. Claims were amended on 11/24/2021.  


Response to Remarks

Applicants response filed on 11/24/2021 with RCE is acknowledged.  Amendments in claims were eentered.  Previous rejection was withdrawn and new office action was issued.    Since claims were amended and arguments were found persuasive therefore previous office action is withdrawn.   New office action addresses  amended claims.   
Previously, Applicants elect, with traverse, Group I, elect the patient as either an adolescent girl or a woman of childbearing age. Applicants elected an adolescent girl as the species. Claims 42, 43, 52-57, and 67 read on the elected species. The search for not extended to other species. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45, 46, 47 and 68 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Following reasons apply:

Claim 45
Claim 45  is drawn to method according to claim 42, wherein each of spironolactone, pioglitazone and metformin are administered sequentially in separate single delivery forms.  Claim 42 is drawn to  combined administration of spironolactone, pioglitazone and metformin.   Claim 46 is improperly dependent on claim 1.  

Claim 46
Similar reasons apply for claim 46 where method according to claim 42, wherein two
of spironolactone, pioglitazone and metformin are administered in a single delivery form and the remaining compound is administered in a separate delivery form.  Claim 42 is drawn to  combined administration of spironolactone, pioglitazone and metformin.  

Claim 47
In regards to claim 47, drawn to the method according to claim 45, wherein the single delivery forms are administered at the same time or within 5 minutes to 1 hour of each other.  Claim 42 is drawn to  combined administration of spironolactone, pioglitazone and metformin.   Claim 45 depends on claim 42, which is drawn to  combined administration of spironolactone, pioglitazone and metformin.   

Claim 68 was rejected on the same basis as cited for claim 46 and 47.  Claim 68  depends on claim 46 which is rejected.

Applicant should amend the claims to overcome this rejection. .  

 
35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

Claims 42, 43, 45-47, 55-57 and 68-74 and 76 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Ibáñez, L., et al. (SUN-0102, Date of Presentation, June 14, 2014, Endocrine Society’s 96th Annual Meeting and Expo, June 21-24, 2014-Chicago, IDS dated 03/27/2019, 4 pages), De Zegher et al. (20040157809) and These references teach methods of treating polycystic ovary syndrome which embraces Applicants claimed invention.  Se the entire documents.   

Structural formula of spironolactone:


    PNG
    media_image1.png
    347
    402
    media_image1.png
    Greyscale

Structural formula of pioglitazone:


    PNG
    media_image2.png
    210
    641
    media_image2.png
    Greyscale


Structural formula of metformin:


    PNG
    media_image3.png
    237
    446
    media_image3.png
    Greyscale


Systematic name metformin: Ν,Ν-Dimethylimidodicarbonimidic diamide

Determining the scope and contents of the prior art (MPEP 2141.01)

In regards to claims 42, 43, 55-57 and 68-74 and 76, Ibáñez, L., et al. (IDS dated 03/27/2019 (NPL 4 pages) teaches low-dose Spironolactone-Pioglitazone-Metformin (SPIOMET) for treating adolescent girls with polycystic ovary syndrome.  PioSPiMet had more normalizing effects than oral estro-progestagen concentration (OC), in particular on hirsutism score, on visceral and hepatic adiposity, on carotid intima-media thickness and on circulating C-Reactive Protein, LDL-cholesterol and LDL-cholesterol.  
Ibanez concludes that over 6 months suggests that PioSpiMet confers more benefit that OC to adolescent girls with hyperinsulinemic androgen excess without risk of pregnancy.  (See the abstract).  

In regards to claim 42,  Ibáñez et al.  teaches effects of novel low dose combination of pioglitazone (Pio, only 7.5 mg/mg per day), spironolactone (Spi, 60 mg/day and metformin (Met, 850 mg/d)  in adolescents with hyperinsulinerric androgen excess and without need for conception.  Over 6 months PioSPiMet had more normalizing effects than oral estro-progestagen concentration (OC), in particular on hirsutism score, on visceral and hepatic adiposity, on carotid intima-media thickness and on circulating C-Reactive Protein, LDL-cholesterol.  Instant claim 42 is drawn to a  method for treating polycystic ovary syndrome, comprising administering to a patient in need thereof the combined administration of spironolactone, pioglitazone and metformin, wherein spironolactone is administered between 25 and 100 mg per day, pioglitazone is administered between 5 and 15mg per day, and metformin is administered  between 500 and 1,500 mg per day.   As is clear that amounts of the compounds of claim 42 overlaps overlap with Ibanez et al. disclosed amounts. 

In regards to claim 76, administering comprises the daily administration of 50 mg spironolactone, 7.5 mg pioglitazone, and 850 mg metformin which is also taught by Ibanez et al. as cited above and considered obvious  to  use any amount taught by the prior art.   
In regards to claim 43, Ibanez et al. teaches administration of low dose of combination of spironolactone, pioglitazone and metformin  to adolescents with hyperinsulinerric androgen excess and without need for conception.  Over 6 months PioSPiMet had more normalizing effects as cited above. 
In regards to claims 55-57, drawn to daily administration of spironolactone, pioglitazone and metformin where adolescent girl or woman of childbearing age uses an oral or non-oral contraceptive (claim 55) or non-oral contraceptive is an intra-uterine contraceptive. (claim 56) is considered obvious over Ibanez et al as cited above. 
In regards to claim 57 drawn to a method for ending the non-oral contraceptive following the termination of said combined administration of spironolactone, pioglitazone and metformin in order to allow for conception.   A person who is skilled in the art would know to end the non-oral conceptive  as needed.   

In regards to claim 70, 71, 72, 73, 74, Ibanez et al. that administration of PioSpiMet is more benefit that OC to adolescent girls with hyperinsulinemic androgen excess without risk of pregnancy which includes adolescent girt or woman with child bearing age. In adolescents with hyperinsulinerric androgen excess and without need for conception.  Ibanez et al provides motivation to administer  PioSpiMet  and its advantages the in 6 months period PioSPiMet had more normalizing effects than oral estro-progestagen concentration (OC), in particular on hirsutism score, on visceral and hepatic adiposity, on carotid intima-media thickness and on circulating C-Reactive Protein, LDL-cholesterol.   The combination  PioSPiMet is expected reduce hepatic and visceral fats, and can be administer to adolescent girl or woman of child bearing age as in claims instant claims 70-73. 
In regards to claim 74, when administration of same combination of PioSpiMet  to the same population as taught by Ibanez et al., one skilled in the art would expect the same results.   Therefore, combined administration of pioglitazone,  spironolactone, and metformin (PioSpiMet) as claimed will reduce hepatic and/or visceral fat in absence of concomitant reduction of total body weight. The property of the PioSpiMet is considered inherent.  

A person skilled in the art would consider adjusting the dosage as needed seeing the age and overall health, adiponectin level and other condition in women with poly Cystic ovary syndrome. One skilled in the art would consider daily administration of spironolactone, pioglitazone and metformin where adolescent girl or woman of childbearing age uses an oral or non-oral contraceptive  or non-oral contraceptive is an intra-uterine contraceptive. Ibanez et al. that administration of PioSpiMet is more benefit that OC to adolescent girls with hyperinsulinemic androgen excess without risk of pregnancy which includes adolescent girt or woman with child bearing age. In regards to amounts  Ibanez et al. teaches amounts of PioSpiMet Spironolactone 25-100 mg/day; pioglitazone between 5-15 mg/day and metformin 500-1,500 mg per day for the treatment of polycystic ovary syndrome. The amounts Ibanez et al. overlaps with claimed amounts as in instantly claim 42 overlaps with Ibanez et al. amounts.  

It would have been obvious to one skilled in the art to when one skilled the art would decide for ending the non-oral contraceptive following the termination would be motivated for administration of Combined spironolactone, pioglitazone and metformin in order to allow conception. 
It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings Ibanez et al. that administration of PioSpiMet is more benefit that OC to adolescent girls with hyperinsulinemic androgen excess without risk of pregnancy which includes adolescent girt or woman with child bearing age.  

Ascertaining the differences between the prior art and the claims at issue
Zegher et al. teaches combination of metformin and pioglitazone and spirolactone for treatment of polycystic ovary syndrome. It teaches composition comprising an androgen receptor blocker and an insulin sensitizing agent metformin and use thereof for treatment of polycystic ovary syndrome. "Polycystic Ovary Syndrome" (abbreviated as PCOS) to an endocrine-metabolic disorder in women which is characterized by hyperinsulinism, hyperandrogenism, and usually dyslipidemia and anovulation. [0025]. 

In regards to claims 72-74, drawn to combined administration, Zegher teaches in detail a way of administration wherein during the therapy two or more agents are used. These agents can be administered at the same moment or with a certain interval (for example before or after a meal, at morning or evening, on alternating day. The two or more active agents can be within the same pharmaceutical or in different pharmaceuticals and can be administered separately or combined. These can be within the same packing material (blister, vial, and container) or within different packing materials. Further the different agents can be administered by the same way, wherein oral administration is preferred, but can also be administered by different ways such as administration of one agent by injection and one or more agents orally. As an example we refer to a way of administration wherein the androgen receptor blocker and the insulin sensitizing agent are administered orally on a daily base and the contraceptive is administered by injection on a weekly or monthly base. [0018], [0038].
In regards to claims 69-71, Zegher teaches a combination therapy for human female subjects with the metabolic-endocrine disorder PCOS. Zegher teaches application well to young adolescent, adolescent, adult premenopausal and adult postmenopausal women. [0030]. 
In regards to spirolactone, metformin,and pioglitazone, Zegher teaches combination therapies [0037]. 

In regards to combination therapy of the present invention can be administered in several ways. Pharmaceutical carriers can be arranged such as in a blister with a weekly or monthly calendar. [0031], [0038].
In regards to claim , drawn to a method for treating polycystic ovary syndrome, comprising administering to a patient in need thereof the combined administration of spironolactone, pioglitazone and metformin, Zegher teaches such combination.

In regards to claim 42, wherein the patient is an adolescent girl or woman of childbearing age, Zegher further teaches  method for treating a female human person suffering from polycystic ovary syndrome comprising administering to the human subject an effective amount of an androgen receptor blocker and an insulin sensitizing compound either sequentially or simultaneously.(claims 11 and 19).

In regards to claims 52, administration 25-100 mg of spirolactone, claim 53 drawn to 5 and 15 mg of pioglitazone and claim 53, drawn to 500-1500 mg of metformin,  
A person skilled in the art at the time the invention was filed would apply the teachings of Zegher et al. to treat polycystic ovary syndrome by the combination of metformin, pioglitazone and spirolactone. 
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination as instantly  It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed, to treat polycystic ovary syndrome  to a human, a female human person suffering from polycystic ovary syndrome comprising administering to the human subject by the combination of spironolactone, pioglitazone and metformin as needed.  Therefore, at the time the invention was filed method for treating polycystic ovary syndrome, comprising administering to a patient in need thereof the combined administration of spironolactone, pioglitazone and metformin would have been obvious to one skilled in the art. 

Administration, timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific compounds as in claim 42 would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 

It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293. Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622. The examiner can normally be reached on Monday-Friday 9-5 . Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sabiha N. Qazi, Ph.D. 
/SABIHA N QAZI/
 Primary Examiner, Art Unit 1627